AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                               SOUTHER~F3iMn{ciaF CALIFORNIA
              UNITED STATES OF AMERICA .                                     JUQ.G~NT IN A CRIMINAL CASE                       ·
                                    V.                   2016 APR -b         ~or,6;f1Yn~es Committed On or After November 1, 1987)
               ISAIAS GARCIA-PACHECO (1)                             -,--,---rc'C%.CQUgJ .-.· _                        .
                                      CU::RK U)'- 1::!;~~2.'?~'h1it~Fow.Jllber: 3:20-CR-00371-WQH
                                           '         ~';{)'_ffHfJ)J, f , j ~ t   "      ,1 '   •                 '




                                                 .   ,....               . _C_h_a""r}....%'!a'_.,.,.N-1-r€
                                                                                                      ........u_th_r_ie_ _ _ _ _ _ _ _ _ _ _ _ __
                                                     :·', ·: •             Defendant's Attorney
USM Number                          41474-179
•-
THE DEFENDANT:
IZI   pleaded guilty to count(s)          1 of the Information

D     was found guilty on count( s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                              Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                                                    1




    The defendant is sentenced as provided in pages 2 through ·                          2         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                      is               dismissed on the motion of the United States.

1ZJ   Assessment: $100.00 remitted as waived


•     JVT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                        D .Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                           HON. WILLIAM Q. HA YES
                                                                           UNITED STATES DIST
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                I~AIAS GARCIA-PACHECO (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3 :20-CR-003 71-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served.




 •     Sentence imposed pursuant to Title 8 USC Section l326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to tile custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at                             AM.                on
                                                                    ------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                      . RETURN
 I have executed this judgment as follows:

       Defendant delivered on   -------------                            to   _....;._   ______ ______..;..._




 at - - - - - - - - ~ - - - , with a certified copy of this judgment. ·


                                                                 UNITED STATES MARSHAL



                                     By                  . · DEPUTY UNITED STATES MARSHAL




                                                                                                 3:20-CR-003 71-WQH
